                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                       CIVIL ACTION NO. 1:18-CV-00011-GNS-HBB


JOHN WILSON, et al.                                                                 PLAINTIFFS

v.

RICHARD L. RAY, et al.                           DEFENDANTS/THIRD-PARTY PLAINTIFFS

v.

HILL’S PET NUTRITION, INC.                                       THIRD-PARTY DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Third-Party Defendant’s Motion for Summary

Judgment (DN 55). The motion is ripe for adjudication. For the reasons outlined below, the

motion is GRANTED.

                              I.      STATEMENT OF FACTS

       On February 1, 2017, Plaintiff John Wilson (“Wilson”) was involved in a motor vehicle

accident in Warren County, Kentucky, while working as an employee of Third-Party Defendant

Hill’s Pet Nutrition, Inc. (“Hill’s”). (Compl. 1-2, DN 1; Mendez Aff. ¶¶ 2-3, DN 65-1). Wilson

has filed a workers’ compensation claim and received benefits for his claim arising from that

accident. (Mendez Aff. ¶¶ 5-6).

       Wilson and his wife subsequently filed this lawsuit against Defendants/Third-Party

Plaintiffs Richard L. Ray, K & R Company, Ronald E. Burhans, and Kristina Ray (collectively

“Third-Party Plaintiffs”) to recover for injuries from that accident. (Compl. 2-3). After Third-

Party Plaintiffs filed the Third-Party Complaint asserting claims against Hill’s, Hill’s has moved




                                                1
for summary judgment on those claims. (Third-Party Compl, DN 12; Third-Party Def.’s Mot.

Summ. J., 55).

                                      II.   JURISDICTION

       The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332 as there

is complete diversity between the Plaintiff and Defendant and the amount in controversy exceeds

the sum of $75,000.00.

                               III.     STANDARD OF REVIEW

       In ruling on a motion for summary judgment, the Court must determine whether there is

any genuine issue of material fact that would preclude entry of judgment for the moving party as

a matter of law. See Fed. R. Civ. P. 56(a). The moving party bears the initial burden stating the

basis for the motion and identifying evidence in the record that demonstrates an absence of a

genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the

moving party satisfies its burden, the non-moving party must then produce specific evidence

proving the existence of a genuine issue of fact for trial. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show the existence of some

“metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986) (citation omitted). Rather, the non-moving party must present specific

facts proving that a genuine factual issue exists by “citing to particular parts of the materials in

the record” or by “showing that the materials cited do not establish the absence . . . of a genuine

dispute.” Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of




                                                 2
the [non-moving party’s] position will be insufficient; there must be evidence on which the jury

could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252.

                                        IV.    DISCUSSION

          In its motion, Hill’s seeks dismissal of the claims asserted against it in the Third-Party

Complaint. (Third-Party Def.’s Mem. Supp. Mot. Summ. J. 1-3). In particular, Third-Party

Plaintiffs have asserted claims of “indemnity, contribution, offset, and apportionment” against

Hill’s. (Third-Party Pls.’ Compl. ¶ 13). The Court will address each of these claims.

          A.       Indemnity

          “A claim for indemnity is ‘one in which the claimant seeks restitution for damages it was

required to pay for injuries sustained by another and which were entirely or primarily caused by

the party against whom indemnity is sought.’” Franke v. Ford Motor Co., 398 F. Supp. 2d 833,

840 (W.D. Ky. 2005) (quoting Degener v. Hall Contracting Corp., 27 S.W.3d 775, 781-82 (Ky.

2000)).        Thus, Kentucky law recognizes common law indemnity despite the adoption of

comparative fault. See id.

          An employer’s potential liability, however, is limited by the Kentucky Workers’

Compensation Act (“KWCA”), which provides in relevant part:

          The liability of an employer to another person who may be liable for or who has
          paid damages on account of injury or death of an employee . . . caused by a
          breach of any duty . . . owed by such employer . . . shall be limited to the amount
          of compensation and other benefits for which such employer is liable under this
          chapter on account of such injury or death, unless such other and the employer by
          written contract have agreed to share liability in a different manner.

KRS 342.690(1). Absent any allegation of contractual indemnity, any potential claim against

Hill’s is limited by KRS 342.690(1) to the amount of workers’ compensation benefits already

paid by Hill’s. See Labor Ready, Inc. v. Johnston, 289 S.W.3d 200, 208 (Ky. 2009). Thus,

Third-Party Plaintiffs have no indemnity claim against Hill’s, and this claim will be dismissed.

                                                  3
       B.      Apportionment

       Third-Party Plaintiffs also seek to assert a claim of apportionment against Hill’s, and

Hill’s moves for dismissal of this claim. “Under Kentucky law, apportionment may no longer be

raised as a substantive cause of action.” ISP Chems. LLC v. Dutchland, Inc., 771 F. Supp. 2d

747, 752 (W.D. Ky. 2011) (citations omitted).

       Nevertheless, at trial the jury will be instructed to apportion liability between the parties

under Kentucky’s comparative fault principles. See Franke 398 F. Supp. 2d at 840; see also Dix

& Assocs. Pipeline Contractors, Inc. v. Key, 799 S.W.2d 24, 29 (Ky. 1990) (holding that

apportionment of liability by jury between employer and third party permissible in workers’

compensation scenarios) (overruling Burrell v. Elec. Plant Bd. of Franklin, 676 S.W.2d 231 (Ky.

1984)). Assuming the jury believes Third-Party Plaintiffs’ contentions that Hill’s was negligent,

the jury may apportion a percentage of fault to Hill’s, withholding that amount from Third-Party

Plaintiffs’ liability leaving those parties accountable only for their own negligence. See Franke,

398 F. Supp. 2d at 840. See also Clark v. Hauck Mfg. Co., 910 S.W.2d 247, 253 (Ky. 1995),

overruled on other grounds by Martin v. Ohio Cty. Hosp. Corp., 295 S.W.3d 104 (Ky. 2009).

On this basis, Third-Party Plaintiffs’ indemnity claim is futile and will be dismissed.

       C.      Contribution

       Similarly, Hill’s is entitled to summary judgment on Third-Party Plaintiffs’ claim for

contribution. As discussed above, the Court will instruct the jury at trial to apportion liability

among all parties including Hill’s.      Because of this apportionment, there is no claim for

contribution because no defendant could be held liable for Plaintiffs’ injuries beyond its own

respective fault. See Ohio River Pipeline Corp. v. Landrum, 580 S.W.2d 713, 719-20 (Ky. App.

1979) (“Under the doctrine of contribution, the liability of each joint tort-feasor is equal and is



                                                 4
not apportioned on the basis of causation. If the trier of fact chooses to apportion its award

among the joint tort-feasors, the question of contribution becomes moot. Each joint tort-feasor is

no longer liable for the entire judgment. Under KRS 454.040, each tort-feasor is liable only for

the amount apportioned against it by the trier of fact.” (internal citations omitted) (citation

omitted)); see also Dix, 799 S.W.2d at 29-30 (discussing Landrum and dismissing the claim for

contribution in claims for an injury covered by workers’ compensation insurance). Accordingly,

the Court will grant summary judgment for Hill’s on the claim for contribution.

       D.      Offset

       Finally, Third-Party Plaintiffs have asserted a claim of offset against Hill’s. Hill’s seeks

summary judgment on that claim, and Third-Party Plaintiffs did not address this claim in their

response.

       Like Third-Party Plaintiffs’ other claims, the claim of offset is not viable because liability

will be apportioned among the various parties to this action. See Franke, 398 F. Supp. 2d at 840.

Accordingly, the Court will dismiss this claim.

                                     V.      CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Third-Party Defendant’s

Motion for Summary Judgment (DN 55) is GRANTED, and all claims asserted in the Third-

Party Complaint (DN 12) are DISMISSED WITH PREJUDICE.




                                                                 April 17, 2019




cc:    counsel of record

                                                  5
